Case 2:20-cv-00040-JRG-RSP Document 3 Filed 02/18/20 Page 1 of 2 PageID #: 19



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                (MARSHALL DIVISION)


 TACTUS TECHNOLOGIES, LLC,                          §
                                                    §
        Plaintiff,                                  §
                                                    §   C.A. No. 2:20-CV-00040
 v.                                                 §
                                                    §   JURY TRIAL DEMANDED
 HMD GLOBAL OY                                      §
                                                    §
         Defendants.                                §
                                                    §
                                                    §



                PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT

       Plaintiff files this disclosure statement pursuant to Rule 7.1 of the Federal Rules of Civil

Procedures and states that there is no parent corporation or publicly held corporation owning 10%

or more of its stock.




PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT              1
Case 2:20-cv-00040-JRG-RSP Document 3 Filed 02/18/20 Page 2 of 2 PageID #: 20



Dated: February 18, 2020                            Respectfully submitted,

                                                    /s/ Jonathan H. Rastegar
                                                    Jonathan H. Rastegar
                                                    Texas Bar No. 24064043
                                                    T. William Kennedy Jr.
                                                    Texas Bar No. 24055771

                                                    BRAGALONE CONROY PC
                                                    2200 Ross Avenue
                                                    Suite 4500W
                                                    Dallas, TX 75201
                                                    Tel: (214) 785-6670
                                                    Fax: (214) 785-6680
                                                    jrastegar@bcpc-law.com
                                                    bkennedy@bcpc-law.com

                                                    Attorneys for Plaintiff
                                                    TACTUS TECHNOLOGIES, LLC



                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who are

deemed to have consented to electronic service on this the 18th day of February, 2020.



                                                                   /s/ Jonathan H. Rastegar




PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT            2
